IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 ANGELINA SALAZAR,                                   No. 80177-5-I

                       Appellant,                    DIVISION ONE

               v.                                    UNPUBLISHED OPINION

 ERA LIVING, LLC, dba as IDA CULVER
 HOUSE BROADVIEW,

                       Respondent.


       LEACH, J. — Angelina Salazar appeals a trial court order vacating a default

judgment against Era Living, LLC pursuant to CR 60(b)(1). Because Salazar does

not demonstrate that the trial court abused its discretion, we affirm.

                                        FACTS

       Between 2008 and 2015, Salazar worked as the admissions coordinator at

Ida Culver House Broadview, a senior care facility in North Seattle. According to

Salazar, the director of Ida Culver House Broadview engaged in inappropriate

physical contact with her and asked intrusive questions about her personal life.

After Salazar told him to stop, he became rude and difficult to work with.

       On August 6, 2018, Salazar sued “Era Living, LLC, dba as Ida Culver House

Broadview.” Salazar alleged claims of sexual harassment based on a hostile work

environment, unlawful retaliation, and constructive discharge, pursuant to chapter



  Citations and pincites are based on the Westlaw online version of the cited material.
No.80177-5-I/2


RCW 49.60, the Washington Law Against Discrimination (WLAD).              She also

asserted a claim for negligent infliction of emotional distress.

       On August 9, 2018, Salazar personally served Fairchild Record Search with

the summons and complaint. According to the Washington Secretary of State

website, Fairchild Record Search is Era Living’s registered agent.

       Era Living did not appear or respond to the complaint. The trial court

entered an order of default and a default judgment in the amount of $542,650.

       Era Living learned of the judgment when it received a letter from Salazar’s

attorney on or about April 17, 2019. On May 16, 2019, Era Living filed a motion to

vacate the default judgment pursuant to CR 55 and CR 60. Era Living supported

its motion with the declarations of Tim McCoy and Matthew Bromen.

       McCoy has served as Era Living’s Chief Financial Officer and Vice

President of Finance since May 1998. He stated a company called Broadview

Development Associates II, A Limited Partnership (“Broadview”) owned and

operated Ida Culver House Broadview. McCoy also stated, Era Living has an

agreement with Broadview to provide administrative services such as human

resources, payroll, receipt of legal notices, and general operational support.

       McCoy explained Era Living’s standard procedure for receiving notice of

legal proceedings at the time Salazar filed the lawsuit.

       As part of its administrative services agreement with Broadview, Era
       Living receives by email the service notices for Broadview as well.
       That system operated as follows: Era Living received legal notices
       by email from Fairchild Record Search (“Fairchild”) attaching
       scanned copies of the legal papers. When an email notice from
       Fairchild came in, a designated Era Living administrative assistant
       reviewed the notices and any attachments, and forwarded them to
       the appropriate party (e.g., licensing issues go to administration,



                                          2
No.80177-5-I/3


       garnishments go to payroll, etc.). If the administrative assistant
       responsible for intake had a question about the legal notice, he or
       she was trained to ask the administrative services manager or me.
       However, so as to not duplicate efforts, while the administrative
       manager and I were copied on the notice email, we did not open and
       read every notice. Rather, the administrative manager and I
       reviewed the notices only if the intake administrative assistant had
       questions or otherwise forwarded the notice email to our attention.

McCoy stated that, until Salazar filed her lawsuit, “Era Living’s legal notices system

has never missed a legal notice.”

       According to McCoy, Fairchild notified Era Living via email of Salazar’s

lawsuit in accordance with its usual practice on or about August 9, 2018. But, Era

Living’s administrative assistant responsible for legal notice intake “did not forward

the email due to an oversight.” Although McCoy and Era Living’s administrative

manager also received a copy of the email, they did not open it.

       McCoy stated that Era Living was “[d]ismayed at missing a legal notice” and

has since overhauled its notice review protocol. Under the new system, four

people review each email notice from Fairchild, two administrative assistants, the

administrative manager, and McCoy. Era Living keeps a detailed log of all notices

received and actions taken. Fairchild has also revised its practices. Fairchild now

follows up on each email if it does not receive confirmation of receipt from Era

Living and also sends the hard copy originals to Era Living by mail or FedEx.

McCoy stated, “Through these corrective measures, Era Living expects that the

inadvertent oversight that occurred in this case will not happen again.”

       Bromen stated he had served as Era Living’s director of human resources

since September 1, 2011. He stated that Era Living had never employed Salazar,

and that during the time that Salazar worked at Ida Culver House, her employer



                                          3
No.80177-5-I/4


was Broadview.     Broadview also employed the Ida Culver House Broadview

director. According to Bromen, Broadview “directed and controlled their work,

enforced safe workplace practices and policies, and issued their paychecks.” Era

Living’s role, in contrast, was to provide administrative support to Broadview.

       Era Living asserted defenses to the merits of each of Salazar’s claims. It

also asserted, based on the declarations of McCoy and Bromen, that it was not

liable for any of Salazar’s claims because it was not Salazar’s employer.           It

contended that its failure to appear in the action was due to mistake or excusable

neglect, that it acted diligently to vacate the default judgment, and that vacation of

the default would not prejudice Salazar.

       The trial court granted Era Living’s request to vacate the default judgment.

Salazar appeals.

                             STANDARD OF REVIEW

       We review a trial court’s decision vacating a default judgment for an abuse

of discretion. 1 We will not overturn a trial court’s decision on a CR 60(b) motion to

vacate a judgment unless it plainly appears that the trial court abused its

discretion. 2 A trial court abuses its discretion only when its decision is manifestly

unreasonable or based on untenable grounds. 3 Our primary concern is that a trial

court’s decision on a motion to vacate a default judgment is just and equitable. 4




       1 Little v. King, 160 Wn.2d 696, 702, 161 P.3d 345 (2007).
       2 Luckett v. Boeing Co., 98 Wn. App. 307, 309, 989 P.2d 1144 (1999).
       3 State ex rel. Carroll v. Junker, 79 Wn.2d 12, 26, 482 P.2d 775 (1971).
       4 Little, 160 Wn.2d at 711.



                                           4
No.80177-5-I/5


We are less likely to reverse a trial court decision that sets aside a default judgment

than a decision which does not. 5

       The trial court did not enter findings of fact or conclusions of law identifying

the basis for its decision. But, we may affirm on any basis supported by the

record. 6

                                    DISCUSSION

       Washington generally disfavors default judgments because “[w]e prefer to

give parties their day in court and have controversies determined on their merits.”7

CR 55 provides that “if a judgment by default has been entered, [the trial court]

may likewise set it aside in accordance with rule 60(b).” 8 CR 60(b) lists 11 grounds

upon which a party may seek relief from judgment. While Era Living did not

specifically identify the grounds upon which it sought relief, the relevant basis

appears to be CR 60(b)(1) “[m]istakes, inadvertence, surprise, excusable neglect

or irregularity in obtaining a judgment or order.”

       In general, to vacate a default judgment pursuant to CR 60(b)(1), the

moving party must establish that (1) there is substantial evidence to support a

prima facie defense to the claims asserted by the opposing party, (2) the moving

party’s failure to appear in the action was occasioned by mistake, inadvertence,

surprise, or excusable neglect, (3) the moving party acted with due diligence after




       5    Griggs v. Averbeck Realty, Inc., 92 Wn.2d 576, 582, 599 P.2d 1289
(1979).
       6    Amy v. Kmart of Wash., LLC, 153 Wn. App. 846, 868, 223 P.3d 1247
(2009).
       7    Morin v. Burris, 160 Wn.2d 745, 754, 161 P.3d 956 (2007).
       8    CR 55(c)(1).


                                          5
No.80177-5-I/6


notice of the entry of default, and (4) no substantial hardship will result to the

opposing party. 9 The first two factors above are “primary” and the latter two are

“secondary.” 10 To determine whether the moving party has demonstrated a prima

facie defense, the trial court must review the evidence and all reasonable

inferences in the light most favorable to the moving party. 11 The moving party has

presented “a prima facie defense if it produces evidence that, if later believed by

the trier of fact, would constitute a defense to the claims presented.” 12 In making

its determination, the trial court does not weigh the evidence. 13

       When the moving party is able to demonstrate a “strong or virtually

conclusive defense,” courts will generally spend little time inquiring into the

reasons for the default, “provided the moving party is timely with his application

and the failure to properly appear in the action in the first instance was not willful.”14

In other words, the moving party must demonstrate that (1) it has a strong or

virtually conclusive defense to the claim asserted against it, (2) it has timely moved

to vacate the default judgment, and (3) its failure to timely appear was not willful. 15

This is because “[i]f a default judgment on a meritless claim is allowed to stand,

justice has not been done”. 16 To determine that the moving party’s defense is



       9White v. Holm, 73 Wn.2d 348, 352, 438 P.2d 581 (1968).
       10Little, 160 Wn.2d at 352.
      11 Rosander v. Nightrunners Transport, Ltd., 147 Wn. App. 392, 404, 196

P.3d 711 (2008).
      12 Rosander, 147 Wn. App. at 404-05.
      13 Pfaff v. State Farm Mut. Auto. Ins. Co., 103 Wn. App. 829, 835-36, 14

P.3d 837 (2000).
      14 White, 73 Wn.2d at 352-53.
      15 TMT Bear Creek Shopping Ctr., Inc. v. PETCO Animal Supplies, Inc., 140

Wn. App. 191, 205, 165 P.3d 1271 (2007).
      16 TMT, 140 Wn. App. at 205.



                                            6
No.80177-5-I/7


strong or virtually conclusive, the court must examine all the evidence, not merely

that which if believed would support the defense. 17

       Salazar contends the trial court erred by vacating the judgment because

Era Living failed to present substantial evidence establishing a prima facie

defense. We conclude that Era Living established a “strong or virtually conclusive

defense” to at least one of Salazar’s claims.

       To establish a hostile work environment claim based on sexual harassment,

an employee must show (1) offensive and unwelcome conduct that (2) occurred

because of sex that (3) was serious enough to affect the terms or conditions of

employment and (4) can be imputed to the employer. 18 A plaintiff must file a hostile

work environment claim within the applicable statute of limitations, which is three

years. 19 A claim is timely only if at least one of the acts constituting sexual

harassment occurred during the limitations period. 20

       Salazar filed her complaint on August 6, 2018. Accordingly, the claim must

arise from conduct occurring on or after August 5, 2015. Salazar left her job at Ida

Culver House Broadview on August 15, 2015. Her complaint identifies three

incidents of harassing conduct: (1) the director sitting on her desk with what

appeared to be an erection and asking questions about her relationship status; (2)

the director brushing against her and smelling her hair at a holiday party; and (3)



       17   TMT, 140 Wn. App. at 202-03.
       18   Glasgow v. Georgia–Pac. Corp., 103 Wn.2d 401, 405, 693 P.2d 708
(1985).
       19
        Goodman v. Boeing Co., 75 Wn. App. 60, 77, 877 P.2d 703 (1994);
RCW 4.16.080(2).
     20 Antonius v. King County, 153 Wn.2d 256, 271, 103 P.3d 729 (2004).



                                         7
No.80177-5-I/8


the director touching her hair during a staff meeting. Salazar’s complaint does not

allege when the acts of sexual harassment acts took place. But, in exit interviews

that Salazar provided in response to the motion to vacate, she stated that the first

incident occurred sometime in late summer or early fall 2013, the second incident

was at a holiday party in December 2013, and the third incident was sometime in

summer 2014 or early 2015. Salazar did not allege any acts of sexual harassment

occurring after August 5, 2015. Thus, Era Living had a strong defense that this

claim was time-barred.

       Because Era Living established a strong defense to at least one of Salazar’s

claims, we turn to the remaining White factors. Salazar does not dispute that Era

Living acted with diligence in seeking to vacate the default judgment. Thus, we

focus on whether Era Living’s failure to timely appear was willful.

       “Willful” is defined as “done deliberately: not accidental or without purpose:

intentional, self-determined.”21 A failure to comply with a court order is willful if it is

“without reasonable excuse or justification.” 22

       Here, McCoy’s declaration explained that Era Living had a protocol for

reviewing and responding to legal notices.          He stated that an administrative

assistant failed to follow the protocol due to an oversight. After discovering the

default judgment, both Era Living and its registered agent strengthened their

notification systems to include additional safeguards.               McCoy expressed




       21 Webster’s Third New International Dictionary 2617 (2002); Black’s Law
Dictionary 1630 (8th ed. 2004).
       22 Rivers v. Washington State Conference of Mason Contractors, 145

Wn.2d 674, 687, 41 P.3d 1175 (2002).


                                            8
No.80177-5-I/9


confidence that the measures would prevent such an oversight from ever occurring

again. Nothing in the record shows that Era Living deliberately or intentionally

failed to respond to Salazar’s lawsuit. The trial court could have reasonably

determined that Era Living’s conduct was not willful. 23

       Affirmed.




WE CONCUR:




       23
        Showalter v. Wild Oats, 124 Wn. App. 506, 514, 101 P.3d 867 (2004);
Shepard Ambulance, Inc. v. Helsell, Fetterman, Martin, Todd & Hokanson, 95 Wn.
App. 231, 242-35, 974 P.2d 1275 (1999).


                                         9